Citation Nr: 1719277	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  11-05 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	William Herren, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to September 1973, and from July 1974 to April 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The Veteran has a current bilateral hearing loss disability; the Veteran sustained acoustic trauma during service; he had bilateral hearing loss disability at one point during service; and the evidence in favor of a relationship between current hearing loss and service has attained relative equipoise with the evidence against.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bilateral hearing loss.  He testified at his November 2016 hearing that he was a tankman during service and that he was exposed to the acoustic trauma of 105 millimeter cannon.  He also testified that he wore a CVC helmet that had a built in radio that squelched loudly in his ears.  He reported that the loud noise caused him to have hearing loss, tinnitus and headaches during service.  The Veteran stated that the noise level in his truck cab in his post service job as a truck driver was not nearly as loud as the noise from his tank or the other loud noises he experienced during service.  The Board notes that the Veteran has been already been granted service connection for both tinnitus and headaches. 

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d); see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2016).  For sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's STRs show that he had normal hearing on entry to service in July 1974.  He had auditory thresholds of 20, 0, 5 and 15 decibels in the right ear, and auditory thresholds of 10, 0, 0 and 5 decibels in the left ear, at the respective frequencies of 500, 1000, 2000, and 4000 Hertz.  

In November 1975 the Veteran complained of having trouble hearing.  He reported that he was a tank driver and that he could not hear through his CV (combat vehicle) helmet.  Audiometric testing showed the Veteran to have hearing loss disability as defined by VA.  He had auditory thresholds of 40 decibels in the right ear and 45 decibels in the left ear.  The military examiner counseled the Veteran about hearing protective devices.   

The Veteran's January 1977 discharge examination report shows that he had auditory thresholds of 15, 10, 10 and 25 decibels in the right ear, and auditory thresholds of 15, 15, 20 and 30 decibels in the left ear, at the respective frequencies of 500, 1000, 2000, and 4000 Hertz.  

The earliest post service audiometric evaluation of record is contained in a November 1988 Army National Guard periodic examination report.  This report showed the Veteran to have left ear hearing loss disability as defined by VA.  He had auditory thresholds of 10, 0, 0, 15, 10 and 15 decibels in the right ear, and auditory thresholds of 20, 10, 0, 40, 55 and 20 decibels in the left ear, at the respective frequencies of 500, 1000, 2000, 3000, 4000 and 6000 Hertz.  

A March 2009 VA fee basis audiometric examination revealed the Veteran to have sensorineural hearing loss in both ears.  See 38 C.F.R. § 3.385.  The audiologist opined that the Veteran's current bilateral hearing loss is not due to acoustic trauma during active duty.  However, the Board find's that this audiologist's opinion is of little probative value.  There is no indication in the March 2009 audiological examination report that the audiologist reviewed a November 1975 service treatment record (STR) which shows that the Veteran complained of having trouble hearing and showed the Veteran to have bilateral sensorineural hearing loss.  She also did not discuss the significant threshold shift in the Veteran's left ear hearing acuity at time of discharge as compared to on entry to service.  The Veteran's discharge examination shows that there was a left ear threshold shift of 20 decibels at 2000 Hertz and of 25 decibels at 4000 Hertz as compared to examination on entry to service.   

In this case the Board finds that there is a balance of positive and negative evidence regarding the Veteran's claim.  The record clearly shows that the Veteran was exposed to significant acoustic trauma during service and that he was found to have bilateral sensorineural hearing loss during service.  Furthermore his left ear hearing underwent a significant threshold shift during service.  Additionally, the Veteran has denied significant acoustic trauma since discharge from service and he has been found to have tinnitus, another organic disease of the nervous system, due to the in-service acoustic trauma.  Consequently, the Board finds that the evidence is at least in equipoise regarding whether three is a relationship between service and the Veteran's current bilateral hearing loss.  Accordingly, service connection for bilateral hearing loss is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


